
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 401
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2011
			Mr. Levin (for
			 himself, Mr. Holden,
			 Ms. Schwartz,
			 Mr. Quigley,
			 Mr. Rangel,
			 Mr. Ryan of Ohio,
			 Ms. Kaptur,
			 Ms. Slaughter,
			 Mr. Gerlach,
			 Mr. Bartlett,
			 Mr. Nadler,
			 Mr. Towns, and
			 Mrs. Lowey) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Observing the 20th anniversary of Ukrainian
		  independence and expressing strong and continued support to the Ukrainian
		  people for their efforts toward ensuring democratic principles, and for other
		  purposes.
	
	
		Whereas on August 24, 1991, the people of Ukraine
			 proclaimed they would no longer be subject to Soviet rule, inspiring the world
			 with their call for democracy and the rule of law;
		Whereas on December 1, 1991, Leonid M. Kravchuk was freely
			 elected to a five-year term as Ukraine’s first president, and at the same time,
			 a national referendum on independence was approved by more than 90 percent of
			 the voters;
		Whereas a new, democratic constitution was adopted on June
			 28, 1996, mandating a pluralistic political system with protection of basic
			 human rights and liberties;
		Whereas the Ukrainian people, most dramatically during the
			 2004 Orange Revolution, clearly proved their ability to resolve political
			 differences through nonviolent protest by engaging in peaceful demonstrations
			 in Kiev and elsewhere to protest the unfair runoff presidential election on
			 November 21, 2004, and the declaration by the Ukrainian Central Election
			 Commission that Viktor Yanukovych had won a majority of the votes;
		Whereas on December 26, 2004, the Ukrainian Supreme Court
			 ruled the November 21, 2004, presidential vote invalid, allowing the people of
			 Ukraine to again voice their desire for a more democratic, transparent, and
			 fair election process, leading to the election of Viktor Yushchenko on January
			 10, 2005;
		Whereas the elections to Ukraine's parliament, known as
			 Verkhovna Rada, were held on March 26, 2006;
		Whereas Ukraine currently faces a political crisis that
			 could jeopardize that country's hard-fought and substantial democratic
			 gains;
		Whereas the United States has expressed concern about the
			 Government of Ukraine infringing on constitutionally protected freedoms of
			 speech and of the press, including reports of intimidation and violence against
			 journalists by national and local officials;
		Whereas in April 2011, an independent team from the
			 Freedom House concluded an assessment of Ukraine’s democracy and human rights
			 situation, downgrading Ukraine from Free to Partly Free due to the
			 centralization and consolidation of power under the Yanukovych Administration
			 and subsequent erosion of basic freedoms of assembly and speech;
		Whereas the United States has expressed concern about the
			 appearance of politically motivated prosecutions of opposition figures in
			 Ukraine, including that of former Prime Minister Yulia Tymoshenko; and
		Whereas the United States Congress has consistently
			 demonstrated strong bipartisan support for an independent, democratic Ukraine:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)observes the 20th anniversary of Ukrainian
			 independence, reflecting on the democratic reforms that have been accomplished
			 and efforts that still must be made;
			(2)urges the
			 Government of Ukraine to refrain from actions that undermine democratic
			 principles, human rights, and the rule of law in Ukraine; and
			(3)expresses strong
			 and continuing support for the efforts of the Ukrainian people to continue to
			 work toward ensuring democratic principles, a free-market economy, and full
			 respect for human rights, which enable Ukraine to achieve its potential as an
			 important strategic partner of the United States in that region of the
			 world.
			
